DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 9-12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
3.	Claims 10 and 11 are objected to because of the following informalities:  	In Claim 10, line 3, the phrase “the program causing a computer” should be changed to – the program when executed by a computer causing the computer --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 recites the limitation "the phase correction unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the phase correction unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	In Claim 9, lines 2-7, the phrases “selecting a signal serving as a phase reference from the plurality of received signals, based on the qualities of the plurality of received signals”, “obtaining relative phase information between the plurality of received signals before combining”, and “calculating a phase correction amount based on the relative phase information and performing phase correction on the received signals” are unclear or undefined. What element selects a signal serving as a phase reference from the plurality of received signals, based on the qualities of the plurality of received signals, what element obtains relative phase information between the plurality of received signals before combining, and what element calculates a phase correction amount based on the relative phase information and performs phase correction on the received signals.




Allowable Subject Matter
6.	Claims 1-3 are allowed.

7.	Claims 4-11 are allowed (if overcome the 112 rejection above and the objection above).

8.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 are allowable because Takahashi et al (Pub. No.: US 2017/0264365), Chen et al (Pub. No.: US 2012/0008961), and Boroson et al (US Patent No. 9,998,221), takes alone or in combination, fails to teach a phase reference signal selection unit that selects a signal serving as a phase reference from the plurality of received signals, based on the qualities of the plurality of received signals; a relative phase calculation unit that obtains relative phase information between the plurality of received signals before combining; and a phase compensation unit that calculates a phase correction amount based on the relative phase information and performs phase correction on the received signals, wherein when switching occurs in the selected phase reference signal, the phase correction amount is changed by as much as a relative phase difference between phase reference signals before and after the switching.

	
                                                       Conclusion
9.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al (Pub. No.: US 2017/0264365) discloses free space optical receiver.
Chen et al (Pub. No.: US 2012/0008961) discloses multi-input method and apparatus of free space optical communication.
Boroson et al (US Patent No. 9,998,221) discloses link architecture and spacecraft terminal for high rate direct to earth optical communications.

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272- or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636